EXAMINER’S AMENDMENT

	Note: this supplemental Examiner’s Amendment/Notice of Allowance is being mailed in response to applicant’s communications filed April 6, 2021 which enclosed an additional Information Disclosure Statement for consideration by the Office.  The Information Disclosure Statement has been carefully considered.  The Office maintains all positions set forth in the original Notice of Allowance mailed February 1, 2021 and which are repeated again below.

Terminal Disclaimer
The terminal disclaimer filed on October 9, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 16/297,497 has been reviewed and is accepted.  The terminal disclaimer has been recorded and the corresponding obviousness-type double patenting rejection has been withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Michael Krawzsenek on January 22, 2021. 
The application has been amended as follows: 
In Claim 67, Lines 2 - 3, “pipeline, an apparel” has been substituted with                             --pipeline, apparel--
In Claim 67, Lines 4 – 5, “heating and refrigeration, a mobile air conditioning unit, a cooler” has been substituted with --heating and refrigeration, a cooler--
In Claim 67, Line 6, “a wire, or cable” has been substituted with “a wire, a cable”

The following is an examiner’s statement of reasons for allowance: in light of the amendments to the instant claims filed August 30, 2020, all outstanding prior art rejections have been withdrawn.  The Office agrees that the instant claims are now entitled to an effective filing date of October 30, 2015.  As US 2017/0355829 to Sakaguchi et al. has a priority date after this date, it is no longer properly applied in a 102(a)(2) rejection.  With respect to the outstanding rejection under 35 U.S.C. 103, primary reference “Mineralization of Clay/Polymer Aerogels: A Bioinspired Approach to Composite Reinforcement” to Johnson et al. is directed to the preparation of poly(ethylene imine) polymers.  It is therefore no longer properly relied upon to teach the instantly claimed article of manufacture in which the aerogel is composed of a branched polymer matrix comprising polyimide polymer chains having the claimed features.
In view of the present claim amendments, it is the Office’s position that US 2014/0272358 to Meador et al. now corresponds to the closest prior art and teaches a polyimide aerogel having an open cell-structure.  However, Meador et al. does not teach or suggest an article of manufacture comprising an aerogel which comprises a branched polyimide matrix containing less than 5% by weight of cross-linked polymers and a degree of branching of at least 0.5 branches per polyimide polymer chain as claimed.  Meador et al. requires all of its disclosed aerogels be cross-linked.  Also, though the reference alludes to the concept of possible branching of the polyimide, it does not ever specify the degree of branching.  Applicant’s declaration of November 6, 2018 filed in the parent application (U.S. Application No. 15/297,276) also provides extensive evidence that the required degree of branching would not be achieved in the relied upon samples of Meador et al. in the outstanding Office action (Samples 1, 7, and 10).  No other prior art reference provides a teaching or suggestion which would lead a person of ordinary skill in the art to modify the disclosure of Meador et al. such that the required level of crosslinking of less than 5% by weight of crosslinked polymer and a degree of branching of at least 0.5 per polyimide polymer chain are necessarily achieved.  The instant claims are thus neither anticipated nor rendered obvious by the prior art.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA A RIOJA/Primary Examiner, Art Unit 1768